DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species: 
Species 1: claims 1 and 7-9 direct to a temperature measuring system without any cooling feature.
Species 1a: claims 1, 2 and 3 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine blade.
Species 1b: claims 1, 2 and 4 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine vane.
Species 1c: claims 1, 2 and 4 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine casing.
Species 1d: claims 1, 2 and 6 direct to a temperature measuring system with a controller for controlling an opening degree of a valve in a cooling passage.
Species 2: claims 10 and 17 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine component; wherein the specific types of material for resistive material.
Species 2a: claims 10, 11 and 12 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a first stage turbine vane; wherein the cooling passage comprises different types of cooling passage.
 Species 2b: claims 10, 11 and 13 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a first stage turbine blade; wherein the cooling passage comprises different types of cooling passage.
Species 2c: claims 10, 11 and 14 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine vane and a turbine blade of a stage other than the first stage; wherein the cooling passage comprises different types of cooling passage.
Species 2d: claims 10, 11 and 15 direct to a temperature measuring system with a controller for controlling an opening of a cooling passage to cool a turbine casing; wherein the cooling passage comprises different types of cooling passage.
Species 2e: claims 10, 11 and 16 direct to a temperature measuring system with a controller for controlling an opening of a particular cooling passage of a number of different types of cooling passages to cool at least one of a turbine vane, blade or casing.

The species are independent or distinct because measuring temperature of a turbine component with cooling features is different from measuring temperature of a turbine component without cooling features. Further, arrangements for cooling of a turbine blade, turbine vane and turbine casing are different from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic for species 1a-1d; and claims 10 and 11 are generic for species 2a-2e.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art search for the species involves searching different sub-groups, different fields of search, different search queries, strategies, keywords and considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745